Citation Nr: 0105478	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1990 
to October 1990.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

This appeal arises from a December 1999 rating action.  The 
veteran filed a NOD in January 2000 and a Statement of the 
Case (SOC) was issued later that month.  During January 2000, 
the veteran submitted medical records from a private mental 
health center.  The substantive appeal was received in 
February 2000.  The RO issued a Supplemental Statement of the 
Case (SSOC) in February 2000, which continued the denial of 
the veteran's claim.

REMAND

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

A review of the veteran's service medical records show that 
in October 1990, she was diagnosed as having a borderline 
personality disorder after she presented herself to Community 
Mental Health Service complaining of suicidal thoughts, 
anxiety and depression.  Shortly thereafter, the veteran was 
discharged from the service due to this personality disorder.

Under basic principles relating to service connection, a 
lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  See 38 C.F.R. § 3.303(c).  The law 
is clear that a personality disorder is not a disability for 
which service connection may be granted for VA compensation 
purposes.  38 C.F.R. § 3.303(c), 4.9, 4.127 (2000).  See Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), aff'd, 110 F.3d 56 
(Fed. Cir. 1997) (holding that 38 C.F.R. § 3.303(c), as it 
pertains to personality disorder is a valid exercise of the 
authority granted to the Secretary of Veterans Affairs); see 
also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

Although the veteran's in-service diagnosis was personality 
disorder, the post service medical records associated with 
the claims file shows the veteran's current diagnosis as mood 
disorder, NOS; which is a psychiatric disorder (as opposed to 
a personality disorder).  These records are dated from July 
1998 through November 1999.  The records indicate that the 
veteran was treated at this facility in 1988 and 1989, but 
does not report what symptoms she was treated for nor any 
diagnosis made at that time.  No opinion on the etiology of 
the veteran's condition is expressed.

The Board believes these records raise several questions 
regarding the veteran's condition.  The records seem to 
suggest that the symptoms she complained of in service may 
have been related to symptoms she exhibited in 1988 and 1989, 
or may have been indicative of the onset of her current 
psychiatric disability.  In view of this medical evidence, 
the Board feels additional development should be undertaken 
to explore any potential link between the veteran's current 
psychiatric disability and service, before it renders a final 
determination.

As noted above, the most recent medical records regarding the 
veteran associated with the claims file are dated November 
1999.  In order for the RO to properly evaluate the veteran's 
claim, her updated medical records should be obtained and 
associated with the claims file.  Similarly, the veteran's 
medical records relating to treatment she received in 1988 
and 1989 should also be obtained and associated with the 
claims file.

After the foregoing development has been accomplished, the 
veteran should be scheduled for an examination, since the 
veteran has received differing diagnoses.  Thereafter, the 
claim should be re-evaluated and a determination entered as 
to whether service connection is warranted.

The Board notes there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Under the circumstances described above, this case is 
remanded to the RO for the following action:

1. The RO should obtain the necessary 
authorizations from the veteran to 
associate with the claims file, copies 
of the medical records pertaining to 
the veteran from the East Alabama 
Mental Health-Mental Retardation 
Center her first visit in 1988 to 
date.

2. Next, the veteran should be scheduled 
for a psychiatric examination.  The 
report from this examination should 
include an opinion as to the veteran's 
current diagnosis and the approximate 
date of the onset of this disorder.  
If the examiner finds that a 
psychiatric disorder began prior to 
service, an opinion should be rendered 
as to whether it is at least as likely 
as not that (1) the psychiatric 
disorder increased in severity during 
service, and, (2) if so, whether such 
increase was beyond what maybe 
considered a natural progression for 
the disorder.  If the examiner finds 
the onset of the disorder occurred 
after service, an opinion should be 
rendered as to whether it is at least 
as likely as not that symptoms 
exhibited by the veteran in service 
represented early symptoms of the 
veteran's current disorder.  All tests 
deemed necessary by the examiner must 
be conducted, and the clinical 
findings and reasonings which form the 
basis of the opinions requested should 
be clearly set forth.  In the event 
that the examiner finds that the 
veteran does not have a psychiatric 
disorder, he or she should reconcile 
that conclusion with that of other 
physicians who may have differed with 
that opinion.  The claims folder and a 
copy of this Remand must be made 
available to the examiner prior to the 
examination in order that he or she 
may review pertinent aspects of the 
veteran's service and medical history.  
A notation to the effect that this 
record review took place should be 
included in the examination report.

3. After reviewing all the evidence, the 
RO should then enter its determination 
as to whether service connection for a 
psychiatric disorder is warranted.  If 
the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided with 
a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




